                Case 2:20-cv-01600-RAJ Document 24 Filed 08/04/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10   KIERA LEE ANDERSON,                             Civil No. 2:20-CV-01600-RAJ
11            Plaintiff,
12
              vs.                                     PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.
              Based on the stipulation of the parties, it is hereby ORDERED that the above-
16

17   captioned case be reversed and remanded for further administrative proceedings,

18   including but not limited to the following: the Administrative Law Judge will reevaluate

19   the medical opinions and prior administrative medical findings; as warranted, reevaluate

20   Plaintiff’s maximum residual functional capacity; if warranted by the expanded record,
21   obtain supplemental vocational expert evidence to clarify the effect of the assessed
22
     limitations on Plaintiff’s ability to perform other work in the national economy; and offer
23
     Plaintiff the opportunity for a hearing, consider the additional evidence submitted, take
24

     Page 1         PROPOSED ORDER - [2:20-CV-01600-RAJ]
                 Case 2:20-cv-01600-RAJ Document 24 Filed 08/04/21 Page 2 of 2



 1
     any further action needed to complete the administrative record, and issue a new
 2
     decision.
 3
              The parties stipulate that this remand be made pursuant to sentence four of 42
 4
     U.S.C. § 405(g). The parties agree that reasonable attorney fees and costs will be awarded
 5

 6   under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the

 7   Court.

 8            DATED this 4th day of August, 2021.

 9

10

11
                                                       A
                                                       The Honorable Richard A. Jones
12                                                     United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2       PROPOSED ORDER - [2:20-CV-01600-RAJ]
